This is an application for certiorari and supersedeas
directed to an order of the Court of Appeals discharging asupersedeas issued by a member of that court which was directed to an order of the Chancery Court of Shelby County dissolving an injunction issued in favor of the complainant herein.
It is obvious from an inspection of the pleadings that this cause must be finally determined upon issues of fact. Appellate jurisdiction thereof is accordingly in the Court of Appeals.State of Georgia v. City of Chattanooga, 153 Tenn. 349.
Section 14 of chapter 100 of the Acts of 1925, which Act created the Court of Appeals, and section 8 of chapter 82 of the Acts of 1907, which Act created the Court of Civil Appeals, alike provide that this court can reach a case properly brought to the intermediate court only by the writ of certiorari and only then after final decree of that court. This court is without power to review the interlocutory orders of the other court in cases construing the Court of Civil Appeals Act and the reasoning of these decisions applies with equal force to the Court of Appeals Act. Walker v. Lemma, 129 Tenn. 444; Sharp v. Rose,130 Tenn. 228; Burns v. City of *Page 52 Nashville, 132 Tenn. 429; State ex rel. v. Alexander,132 Tenn. 439. Cockrill v. Peoples Savings Bank, 155 Tenn. 342, is not in point. That was a case of which this court had immediate appellate jurisdiction (no issue of fact being involved) and the writ of certiorari issued directly to the chancery court.
We were careful to point out, page 346, that the Court of Appeals had no jurisdiction and that the application to a member of that court for certiorari and supersedeas, which was denied, might "be disregarded as ill-advised and without effect."
For the reasons stated, the petition for the writs ofcertiorari and supersedeas must be denied. *Page 53